 



EXHIBIT 10.21
JUNIPER NETWORKS, INC.
2006 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT
     1. Grant. The Company hereby grants to the Employee an award of Performance
Shares (“Performance Shares”), as set forth in the Notice of Grant of
Performance Shares and subject to the terms and conditions in this Agreement and
the Company’s 2006 Equity Incentive Plan (the “Plan”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Performance Share Agreement.
     2. Company’s Obligation. Each Performance Share represents the right to
receive a Share on the vesting date. Unless and until the Performance Shares
vest, the Employee will have no right to receive Shares under such Performance
Shares. Prior to actual distribution of Shares pursuant to any vested
Performance Shares, such Performance Shares will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
     3. Vesting Schedule. Subject to paragraph 4, to Plan Section 16 and to any
other relevant Plan provisions, the Performance Shares awarded by this Agreement
will vest in the Employee according to the vesting schedule specified on the
Notice of Grant attached hereto as Exhibit A.
     4. Forfeiture upon Termination as Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Employee
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested Performance Shares awarded by this Agreement will thereupon be
forfeited at no cost to the Company.
     5. Payment after Vesting. Any Performance Shares that vest in accordance
with paragraph 3 will be paid to the Employee (or in the event of the Employee’s
death, to his or her estate) in Shares, provided that to the extent determined
appropriate by the Company, any national, state and local withholding of taxes
and/or social security contributions with respect to such Performance Shares, if
applicable, will be paid by the Employee pursuant to Section 18 below.
     6. Payments after Death. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the administrator or executor of the Employee’s estate. Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.

 



--------------------------------------------------------------------------------



 



     7. Rights as Stockholder. Neither the Employee nor any person claiming
under or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Employee or Employee’s broker.
     8. No Effect on Employment. The Employee’s employment with the Company and
its Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Employee’s employment with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing the Employee (as
the case may be), and the Company or the Subsidiary will have the right, which
is hereby expressly reserved, to terminate or change the terms of the employment
of the Employee at any time for any reason whatsoever, with or without good
cause or notice.
     9. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 1194 North Mathilda
Avenue Sunnyvale, California, 94089 Attn: Stock Administration, or at such other
address as the Company may hereafter designate in writing or electronically.
     10. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
     11. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     12. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Employee (or his or her estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.
     13. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

2



--------------------------------------------------------------------------------



 



     14. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Shares have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Employee, the Company
and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
     15. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     16. Amendment, Suspension or Termination of the Plan. By accepting this
award, the Employee expressly warrants that he or she has received a right to
receive stock under the Plan, and has received, read and understood a
description of the Plan. The Employee understands that the Plan is discretionary
in nature and may be modified, suspended or terminated by the Company at any
time.
     17. Notice of Governing Law. This grant of Performance Shares shall be
governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws.
     18. Withholding. Regardless of any action the Company or its affiliates
takes with respect to any or all income tax, social insurance, payroll tax or
other tax-related withholding (“Tax-Related Items”), the Employee acknowledges
that the ultimate liability for all Tax-Related Items legally due by the
Employee is, and remains, the Employee’s responsibility and that the Company
and/or its affiliates (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Performance Shares, including the grant of the Performance Shares, the vesting
and delivery of the Performance Shares, the subsequent sale of Shares acquired
pursuant to the Performance Shares and the receipt of any dividends, if any; and
(2) do not commit to structure the terms of the Performance Shares or any aspect
of the Performance Shares to reduce or eliminate the Employee’s liability for
Tax-Related Items.
     Prior to the vesting of Performance Shares, the Employee agrees to pay or
make adequate arrangements satisfactory to the Company and/or its affiliates to
satisfy all withholding obligations of the Company and/or its affiliates. In
this regard, the Employee authorizes the Company and/or its affiliates to
withhold all applicable Tax-Related Items legally payable by the Employee from
his or her wages, within legal limits, or other cash compensation paid by the
Company and/or its affiliates or from proceeds of the sale of the Shares. The
payment of such Tax-Related Items shall generally be made through the Employee’s
brokerage account designated by the Company; provided, however, that at the
Company’s discretion, it may permit the Employee to satisfy such obligations in
whole or in part by having the Company withhold

3



--------------------------------------------------------------------------------



 



otherwise deliverable Shares with a value equal to the minimum amount
statutorily required to be withheld (“Net Withholding”). With respect to
payments from the Employee’s brokerage account, the Employee may choose to cover
the payment of Tax-Related Items through (i) cash on deposit at the broker, or
(ii) by electing to have the broker sell vested shares to cover taxes, social
security contributions and related fees. However, should the Employee’s account
have insufficient funds, and if Net Withholding is not permitted by the Company,
the Employee will be deemed to have elected to have the broker sell vested
shares to cover taxes, social security contributions and related fees. The
Employee acknowledges and agrees that if the amount of withholding taxes, social
security contributions and related fees satisfied by selling vested shares or by
Net Withholding exceeds the amount remitted by the Company, the Company will
refund the excess amount to him or her within a reasonable period without any
interest. Finally, the Employee shall pay to the Company and/or its affiliates
any amount of Tax-Related Items that may be required to withhold as a result of
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to deliver the Shares if Employee fails to
comply with his or her obligations in connection with the Tax-Related Items as
described in this section.
     19. Nature of the Grant. In accepting the grant, Employee acknowledges
that:
          a. the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
letter;
          b. the grant of the Performance Shares is voluntary and occasional and
does not create any contractual or other right to receive future Performance
Share grants, or benefits in lieu of Performance Shares, even if Performance
Shares have been granted repeatedly in the past;
          c. all decisions with respect to future Performance Shares, if any,
will be at the sole discretion of the Company;
          d. participation in the Plan shall not create a right to further
employment with the Employee’s employer and shall not interfere with the ability
of the Employee’s employer to terminate the Employee’s employment relationship
at any time with or without cause;
          e. the Employee is voluntarily participating in the Plan;
          f. the Performance Shares are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or to the Employee’s employer, and which is outside the scope of the
Employee’s employment contract, if any;
          g. the Performance Shares are not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service Performance Shares, pension or retirement
benefits or similar payments;
          h. in the event that the Employee is not an employee of the Company,
the Performance Shares will not be interpreted to form an employment contract or
relationship with

4



--------------------------------------------------------------------------------



 



the Company; and furthermore, the Performance Shares will not be interpreted to
form an employment contract with any subsidiary or affiliate of the Company;
          i. the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          j. in consideration of the grant of the Performance Shares, no claim
or entitlement to compensation or damages shall arise from termination of the
Performance Shares or diminution in value of the Performance Shares or the
Shares acquired through the Performance Shares which results from termination of
employment by the Company or its affiliates (for any reason whatsoever and
whether or not in breach of local labor laws) and the Employee irrevocably
releases the Company or its affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the Performance Shares, the
Employee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim; and
          k. notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of the Employee’s employment
(whether or not in breach of local labor laws), the Employee’s right to receive
Performance Shares and vest in Performance Shares under the Plan, if any, will
terminate effective as of the date that the Employee is no longer actively
employed; furthermore, in the event of involuntary termination of employment
(whether or not in breach of local labor laws), the Employee’s right to receive
Shares pursuant to the Performance Shares, if any, will be measured by the date
of termination of the Employee’s active employment.
     20. Data Privacy.
          By accepting the Performance Shares the Employee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Employee’s personal data as described in this document by and
among, as applicable, the Employee’s employer and the Company and its
subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing participation in the Plan.
          The Employee understands that the Company and the Employee’s employer
hold certain personal information about the Employee, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares of stock or directorships held in the Company, details of all Options
or any other entitlement to Shares of stock Awarded, canceled, exercised,
vested, unvested or outstanding in the Employee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Employee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Employee’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Employee’s
country. The Employee understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting the
local human resources

5



--------------------------------------------------------------------------------



 



representative. The Employee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Employee may elect to deposit any Shares of stock
acquired through the Performance Shares. The Employee understands that Data will
be held only as long as is necessary to implement, administer and manage
participation in the Plan. The Employee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, without cost, by contacting in writing the local human
resources representative. The Employee understands, however, that refusing or
withdrawing consent may affect his or her ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Employee understands that the Employee may contact the local human
resources representative.
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Grant is approved under and governed by the
terms and conditions of the Plan and this Agreement. Employee has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and this Agreement. Employee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement. Employee
further agrees to notify the Company upon any change in the residence address
indicated below.
IN WITNESS WHEREOF, the undersigned have executed this Performance Share
Agreement

            JUNIPER NETWORKS, INC.
      By:                 Employee:                      Date:   

6



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
PERFORMANCE SHARE NOTICE OF GRANT
Employee Name:                                              
Date of Grant:                                              
Maximum number of Performance Shares ([     ] % of total Target number):
                                        
Total target number:                                              
Annual target amount:                                              
Vesting:

7